
	

116 S2037 IS: Building Indigenous STEM Professionals Act
U.S. Senate
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2037
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2019
			Ms. Murkowski (for herself and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the STEM education program for American Indian, Alaska Native, and Native Hawaiian
			 students under the Higher Education Act of 1965.
	
	
		1.Short title
 This Act may be cited as the Building Indigenous STEM Professionals Act.
		2.Improving science, technology, engineering, and mathematics education with a focus on American
 Indian, Alaska Native, and Native Hawaiian studentsSection 819 of the Higher Education Act of 1965 (20 U.S.C. 1161j) is amended— (1)in the section heading, by striking Alaska Native and Native Hawaiian and inserting American Indian, Alaska Native, and Native Hawaiian;
 (2)in subsection (a)(2), by striking Alaska Natives and Native Hawaiians and inserting American Indians, Alaska Natives, and Native Hawaiians to enable them to succeed in these fields; (3)in subsection (b)—
 (A)by redesignating paragraphs (1), (2), (3), and (4), as paragraphs (2), (4), (5), and (6), respectively;
 (B)by inserting before paragraph (2), as redesignated by subparagraph (A), the following:  (1)Native AmericanThe term Native American includes Alaska Natives, American Indians, and Native Hawaiians.;
 (C)by inserting after paragraph (2), as redesignated by subparagraph (A), the following:  (3)American IndianThe term American Indian has the meaning given the term Indian in section 202 of the Indian Land Consolidation Act (25 U.S.C. 2201).;
 (4)in subsection (c)— (A)by inserting create or after to enable the eligible partnership to;
 (B)by inserting Native American after the development of; and (C)by striking , including existing programs for Alaska Native and Native Hawaiian students;
 (5)in subsection (d)— (A)in paragraph (1), by striking Alaska Native or Native Hawaiian students and inserting programs that serve Native American students;
 (B)in paragraph (2), by striking Alaska Native and Native Hawaiian students and inserting programs that serve Native American students; and (C)in paragraph (3), by striking Alaska Native or Native Hawaiian students and inserting Native American students;
 (6)in subsection (f), by striking 30 percent or more of the program participants are Alaska Native or Native Hawaiian and inserting 70 percent or more of the program participants are Native American; and (7)in subsection (i), by striking 2009 and inserting 2020.
			
